    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 1 of 26




  JOHN W. HUBER, United States Attorney (#7226)
 RlCHARD M. ROL WING, Special Assistant United State~ Attorney (OH #0062368)
 LES_LIE A. GOEMAAT, Special Assistant United States Attorney (MA '#676695) .
 ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #52637;85)          -·   .,,.

·JOHN E. SULLIVAN, Senior Litigation Counse(Tax Division (WI #1018849)' _,
 Attorneys for the United States of America                           .... ,
  111 South Main Street, # 1800
  Salt Lake City, Utah 84111 ·
 Telephone: (801) 524-5682
 Email: richard.m.rolwing@usdoj.gov-
         leslie.a.goemaat@usdoj .gov
         artliur.j .ewenczyk@usdoj.gov ·
         john.e.sullivan@usdoj.gov


                   IN THE UNITED STATES DISTRICT COURT

                   DISTRICT OF UTAH,. CENTRAL DIVISION


UNITED STATES OF AMERICA, ·                Case No. 18-CR-00365-JNP-BCW

                   Plaintiff,              FIRST SUPERSEDING INDICTMENT

       v.                                  Viols.· -.

JACOB ORTELL KINGSTON,                     Counts 1 thru 14 - 26 U.S.C. § 7206(2)
ISAIAH ELDEN KINGSTON, and                 (Aiding and Assisting in the Filing of a
LEV ASLAN DERMEN,                          False Return)
 · a/k/a Levon Termendzhyan, ·
                                           Counts 15 thru ·19 -
                   Defendants.             18 U.S.C. §§ 1956(a)(l)(B)(i) and 2
                                           (Money Laundering).

                                           Co1mt 20 - 18 U.S.c. §§ 1957 and 2
                                           (Money Laundering)

                                           Counts 21 thru 25 -
                                           18 U.S.C. §§ 1957 and Z
                                           (Money Laundering)

                                           Forfeiture Allegation



                                       1
                                                                                                ·-------~   ~,   'll




     Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 2 of 26




        The Grand Jury charges:

        At times relevant to this Indictment:

                               Defendants and Their .Companies
                                                     .          .              .
           1. .   Defendant JACOB ORTELL KINGSTON was a resident of Utah and
              .                      .
 owned 50% ofWashalde·Renewable Energy, LLC ("Washakie"). He was the chief

 executive officer of Washakie;

        2.        Defendant.ISAIAH ELDEN KINGSTON was a resident of Utah and

 owned 50% of Washakie. He was the chief financial officer of Washakie.

        3.        Wa,shalde was a limited liability company with corporate offic~s in Sa~t

 Lake City, Utah. As of January 7, 2013, Washalde described itselfon its website as

 "Utah~s   largest producer of clean burning and sustainable biodiesel." As of November

 10, 2013 ~ Washalde described itself on its website as "the largest producer of biodies!31

 and chemicals in the intermountain Wt?St."

        4.        United Fuel Supply ("UFS") was a limited liability company with corporate

offices in Salt Lake City, Utah. UFS was controlled by Defendants JACOB ORTELL

KINGSTON and ISAIAH ELDEN KINGSTON.

        5.        DefenqantLEV ASLANDERMEN, a/k/aLevon Termendzhyan, was a

.resident of California. He controlled several :fuel-relat~d compan,ies in the United States,

including Noil Energy Group, a corporation with offices in California.

        6.        .S~K Holdings, Inc., later SBK Holdings USA, Inc., was a corporation

formed in California in D~cember 2013 initially
                                        .       owned by Defendants
                                                              .
                                                                    JACOB ORTELL
      Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 3 of 26




   KINGSTON and LEV ASLAN DERMEN, a/le/a Levon Termendzhyan. Defendant

   DERMEN had signatory authority over SBK Holdings USA, Inc.' s bank accounts and

· . became the sole owner of the entity in or around Septem.ber 2014.

           7.    The Internal Revenue Service ("IRS") was an agency of the United States

  Department of Treasury responsible for adm1nistering and enforcing the tax laws of the

  United States ..

                                       Law and Industry

          8.     The IRS administered tax credits designed to increase the amount ·of

  . renewable fuel used and produced in the United States. The tax· credits were refundable

  regardless of whether thetaxpayer owed other taxes,·and were paid by U.S. Treasury

  check

          9.     Biodiesel was ·a type of renewable ·fuel derived from plant or animal matter

  that met certain IRS· and Environmental Protection Agency ("BPA") stand~rds. Agri-

  biodiesel was a type ofbiodiesel.   Biodie~el was   referred to as "BlOO"'in the fqel

  industry if it was not mixed with diesel fuel. Renewable diesel was another type of

  renewable fuel, derived from biomass, that met certai;n IRS and BPA standards.·

  Renewable diesel was referred to as ."RlOO" in th.e fuel industry if it was.not mixed with

  diesel fuel. "·Feedstock" was a generic term for raw
                                                     '
                                                       material used to produce
                                                                            .
                                                                                various
                                                                                  .

  kinds of renewable fuel.
                                                      .     .
          10.   Biodiesel mixture was produced by blending· B 100 with at least .1 % of

  diesel fuel. After blending, the mixture ofBlOO and diesel was referred to "B99''. in the
     Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 4 of 26




 fuel industry. The biodiesel mixture credit was a refundable fuel tax credit available to
         .                   .

 blenders ofbiodiesel mixture who used the mixture as a fuel or sold it for use.as a fuel.

 The amount of the credit was $1.00 for every gallon of B 100 that was used to produce the

 biodiesel mixture. The market value ofB 100 Wf!S higher than the. market value of B99

 because the $1.00 per gallon biodiesel mixture credit could be obtained by blending the

 B 100 with diesel fuel.

         11.     Renewable .diesel mixture was produced by blend~ng Rl 00 with at least

 .1 % of diesel fuel. After blending, the mixture· of Rl 00 and diesel was referred to as

 "R99" in the fuel industry. The renewable diesel mixt:ure credit was a refundable fuel tax

 credit available. to blenders of renewable di~sel mixture who used the mixture as a fuel or .

 sold it for use as a fuel. The ai~ount of the credit was $1.00 for every gallon ofRlOO that

 was used to produce the renewabie dieselmixture. The market value ofRlOO was higher

 than the market value ofR99 because the·$1.00 per gallon renewable diesel mixture

 credit could be obtai.ned by blending the Rl 00 with diesel fuel.

        12.      Liquid fuel. derived from biomass was a type of. alternative fuel that did not

 1p.eet the IRS and EPA requirements for biodiesel or renewable diesel. .

               · a.    The alternative fuel mixture credit was a $.50 per gallon refundable

· fuel tax credit available to registered producers of alternative fuel mixtures who used the

. mixture as fuel in the producer's trade or business or.sold it for use as fuel. It was no

 longer refundable after December 31, 2011.

                 b.    The alternative fuel credit was a $.50 per gallon refundable fuel tax


                                                4
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 5 of 26




 credit available to registered alternative fuelers who sold for use, or used, alternative fuel

 as a fuel iri a motor vehicle or motorboat.
                     .                                               .
        13.-    IRS Form 8849, Claim for Refund of Excise Taxes, was used to claim fuel

 tax credits for biodiesel mixtures, agri-biodiesd mixtures, renewable diesel mixtures, and

 liquid fuel derived from biomass.

                                Mail Fraud Scheme Allegations

        14.     Fr.om in or around at least as early as 2010 through 2016, JACOB ORTELL

. KINGSTON and ISAIAH ELDEN KINGSTON: schemed with each other and others,

 including LEV ASLAN DERMEN, a/k/a Levon Termendzhyan~ to have Washakie and

 UFS fife false claims with the United States to fraudulently obtain refundable fuel tax

 credits and other governm.ent benefits.

        15. · As part of their scheme, among other things, JACOB ORTELL

·KINGSTON and ISAIAH ELDEN KINGSTON, and others, including LEV ASLAN

DERMEN, a/k/a Levon Termendzhyan, did the following:

                a.       They bought and res?ld, and ca.used others to buy and resell on their

behalt B99 and other products that were not e!igible for. a refundable fuel tax credit.

               b. ·      They falsified and caused othe~s to falsify pur<?hase invoices and

contracts.

               ·c.       They falsified and caused others to falsify production records,

blending tickets, bills of lading, and other paperwork routinely created in qualifying

renewable fuel transactions.


                                                5
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 6 of 26




                 d.     They falsified.and caused others to falsjfy sales invoices.

                e.      They falsified and caused others to falsify accounting recor_ds.
                                                                                                I.


                f.     They involved numerous companies in their transactions. . .

                g.     They falsified paperwork to disguise purchases ofB99 as BlOO or

 feedstock.

                h.     They falsified paperwork to disguise other products as qualifying

 liquid fuel.

                i.     They rotated, or moved; and caused others to move, liquid proditcts .

 between various places.in the United States and elsew:here, including Panama, to make it

 falsely appear that transactions involving the purchase and sale of feedstock, B 100, B99, ·

 and other fuel products, were taking place'.

                j.    · They used "burner phones," facsimile machines, thumb drives, and

 other covert means to communicate am~:mg themselves and with others in the scheme.

                k.     They :filed and. caused to be filed false Forms 8849 with the IRS,

 falsely claiming the $1.00 per gallon credit for biodiesel mixtures., agri-biodiesel

 mixtures, and renewable diesel mixtures.

                1.     They filed and caused to be filed false Forms 8849 with the IRS,

falsely claiming the $.SO-per gallon credit for liquid fuel derived from biomass.

                m.     By filing these false Forms 8849, they caused the U~S. Treasury to

. pay more than $511 million to Washakie by sending, via the mails, U.S. Treasury checks

to Washakie's offices· in Salt Lake City, Utah.


                                                6
           Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 7 of 26




                   16. · JACOB ORTELL KINGSTON and· ISAiAH ELDEN KINGSTON, with

each other and others lmown a.nd unknown to the·grandjury, including LEV ASLAN.

DERMEN, a/k/a Levon Termendzhyan, knowingly devised and intending to devise a

sche!11e and artifice to defraud the United States, and to obtain money an.d property from

the United States by materially false and fr~udulent pretenses, representations., and

promises, as described in paragraphs 14 and 15' th~t is, by' among other things, scheming

to· fraudulently obtaip_ U.S. Treasury checks through the filing of Forms S.849, Claims for

Refund of Excise Taxes, with the IRS for. and on behalf of Washakie and UFS, which

forms falsely claimed refundable fuel tax credits that Washakie and UFS were not

entitled to receive, and, for the purpose of executing said scheme and artifice to defraud,

did cause mailings and things to be sent via the United States Postal Service and private

and commercial interstate carriers, including, but not limited to, U.S. Treasury checks

J.1:1:ailed on or about the following dates in the following amounts:
              r.r. I:''':·': :                                                                                                        ,,.;.,·::                   ..,.. .. ..   .     .'
. , . ,id·~
  Para···
                                                 ;i· .....\
                                                              .
                                                              ~
                                                                          "       "'
                                                                                   ' '    ., ,.: ". . . . . '.··~~n~e·N~~c~/ . . .'                   '   '          ,• \•

                                                                                                                                                                  ~! "Tr~~~ucy"Ghe.ck   ·
                                                                                                                                                                                           '   '   .

 ",n:•-/ .\~''·'   l               '    ..   "       '            '           '
                                                                                                                                      ''          '           '       • ; '. • ·/ ;   '                .~


'.J>1'µtn/ .           .. ,
                              :· ':Date
                               I       ' ... ,
                                                                      :
                                                                      '
                                                                                    '•
                                                                                          . ,.Oiaimed:«n1 F.orill 8·~.49 '                                        ·:" · .· · A:trioutjt . . .
                                                                                  Agri-biodiesel mixtures and liquid fuel
     A.                                02/17/11                                                                                                                                 $3,174,387
                                                                                  derived from biomass           .,


     B.                                04/01/11                                   Agri-biodies'el mixtures                                                                      $1;905,114
     c.                                04/0~/ll                                   Liquid fuel derived from biomass                                                              $3,654,952
    D.                                 04/25/11                                   Liquid fuel derived from biomass                                                                  $486,000
                                                                                  Biodiesel mixtures and liquid fuel derived
     E.                                05/23/11                                   from biomass .         ·                                                                      $1,755,693

    .F..                               05/26/11                                   Biodiesel mixtures                                                                         $1,984,QOO
    G.                                 06/29/11                                   Biodiesel mixtures ·                                                                       $1,142,891
    H.                             07/19/11                                       Liquid fuel derived from biomass                                                                  $840,000


                                                                                                            7
         Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 8 of 26



                 ~.   ·.'   .         .   . .    ,•   ..        . .                                  ..   .   .

                                                                    · F~l~edf~ill,.(s). ·
 ~· t ·-··

 Pata~
                 ,.

                  .'                                                                           •.
                                                                                                    ·. <ftea~ury Che.ck
·.:Nuih.                          Date·                       · Cfairtted:oAi?hin:t8849.                  Amount.·
                                                      Biodiesel mixtures and liquid fuel dvrived
       I.                       08/03/11                                                                          $3,500,000
                                                      from biomass
       J.                       09/20/11              Biodiesel mixtures                                          $2,500,000
             '
     k.                         10/19/11              Renewable diesel mixtures                                   $1,000,000
     L.'                    . 10/24/11                Biodiesel mixtures                                          $2,000,000
                                                      Biodiesel mixtures andrenewable diesel
    M.                          10/24/11                                                                          $4,250,000
                                                      mixtures
    N.                          10/28/11              Biodiesei mixtures                                          $2,000,000
     0.                         11/03/11              Renewable diesel mixtures                                    $522,970
     P.                         11/10/11              Biodiesel mixtures              i                            $723,000
     Q.                         11/18/11.         Renewable diesel mixtures                                       $1,495,250
                                                  Renewable diesel mixtures and liquid fuel
    R.                          12/28/11                                                                          $2,785,648
                                                  derived from biomass
     s.                         01/31/12.         Liqui4 fuel derived from biomass                                $1,350,808
     T.                         02/28/13          Biodiesel mixtures                                              $3,901,235
                                                           ..
    u.                          0?/19/13          Biodfo.sel mixtures                                              $640,959
    v.                          03/20/13          Liquid fuel derived from biomass                            $20,283,659
                                                  Biodiesel mixtures and liquid fuel derived
   w.                           03/21/13
                                                  from biomass
                                                                                                                  $4,406,041
                                                  Biodiesel mixtures and liquid fuel derived
. x.                            04/05/13
                                                · from biomass
                                                                                                                  $8,859,520
    Y.                          05/21/13          Liquid fuel derived from biomass .                          $11,872,,884
    z.                          05/31/13         Biodiesel mixtures                                           $11,700,000
 AA.                            06/13/13         Biodiesel mixtures            ,
                                                                                                              $11,400,000
 BB.                            08/07/13         Agri-biodiesel mixtures                                      $25,800,000
 cc.                            08/22/13         Biodiesel mixtures                                           $16,~00,000

DD.                             09/09/13         Biodiesel mixtures                                           $35,008,437
 EE.                            10/18/13         Biodiesel mixtures                                           $33,465,236
 FF.                            11/05/13.        Biodiesel mixtures                                           $33,581,899
GG.                             1112'7/13        Biodiesel mixt1rres                                          $3 8,,078,529

                                                                        8
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 9 of 26




                                  '.:. : ·" · ··(F.aJ~~ Item.(s). · ·                                         ~te;tisµry 9J:J,eqk
                                         '



                                           Claimed' on Fon:n, $849. ·
                                             " ,.   •   J   '   •   '   -   .,   1~ •   .'   •. , ' . ' ...
                                                                                                               ··Amount· ·
  lIII.         12/19/13     Biodiesel mixtures                                                                    $33,578,660
   IL           Ol/10/14     Biodiesel mixtures                                                                    $21,789,321
   JJ.          03/12/15     Biodiesel mixtures                                                                    $82,102,840
  KK.           03/12/15     Biodiesel mixtures                                                                   . $82,102,840

          17.     The. scheme described -in paragraphs 14 through 16 is hereinafter referred to

as the "Mail Fraud Scheme."

                                     Statutory Allegations

                                       Counts 1 thru 14
                                     26             u.s.c.
                                                § 7206(2)
                (Willfully Aidfog and Assisting in the Filing of a False Return)

          18.    Paragraphs 1through13 are incorporated by reference and re-alleged as

though fully set forth herein..

          19.    On or about the dates ~et.forth below, in the Central Division of the District

ofVtah and elsewhere,

                                 JACOB.ORTELL KINGSTON,

defen~ant herein,    did willfully aid and assist in, and procure, counsel, and ~dvise the .

presentation to the IRS of the following F~)fms 8849, Claims For Refund of Excise Taxes,

for and on behalf of Washakie, which were false and fraudulent as to the material matters

referenced. in the chart ·below, in that the Forms .8849 falsely represented that Washakie

was entitled to claim refundable fuel tax. credits in the amounts s~t forth.below, whereas,




                                                                            9
             Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 10 of 26




       as Defendant JACOB ORTELL KINGSTON then and there knew, Washakie vyas not

       entitled to the credits in the amounts claimed:
                                                                                                                     ..
                                  .                                 I .. ·                                                                             .'Amount of
                                                                                                                  >~~l~,~~~~(~1"~'J·~~~\ ,;, •. ; :.·,_0'l~ithe:d:: :_:
'                 I·:         .,                .1.-,
                                                                                             ·.
    €01.iri'.F'    ;,      '. · ·IDbf~fidhlif                   .·.>Bat~                          -,.    -
                                                                                                                                                       ·,·•·. ~€r~cii1 ····
.·. :\: >~ff~t1    ';;          .·'·        ., .
                                       ','\.'

                   j}.~· / \'·,.;. ;;:-::,.,, •·:'"
                                                        ..
                                                             "··'
                                                                      "
                                                                    •,"
                                                                           . ,, .. ,, \ l.

                                                                          :~·\: .':,',.' ~              ,;;r.-'

       1                 JACOB KINGSTON                              02/13/13 Line 2a - Biodiesel mixtures                                                $3,901,235


       2                 JACOB KINGS.TON                             01/25113 Line 2a - Biodiesel mixtures                                                  $640,959


                                                                                                   Line 3f - Liquid fuel derived
       3                 JACOB KINGSTON                              03/11/13                                                                           $20,283,659
                                                                                                             from biomass

                                                                              (a) Line 2a - B iodiesel mixtures                                             $806,041
       4                 JACOB KINGSTON                              03/12/13 (b) Line 3f- Liquid fuel derived
                                                                                            from biomass                                                 $3,600,000

                                                                              (a) Line 2a-Biodiesel mixtri.res                                           $2,398,274
       5                JACOB KINGSTON                               03/27/13 (b) Line 3f -Liquid fuel derived
                                                                                            from biomass                                                 $6,461,246

                                                                                                  ·Line 3f - Liquid fuel derived
       6                JACOB KINGSTON                               04/17/13                                                                           $11,872,884
                                                                                                             from biomass


      1                 JACOB KINGSTON                              05/20/13 ·Line 2a - Biodiesel mixtures                                              $11,700,000


       8                JACOB KINGSTON                              06/03/13 Line 2.a - Biodiesel mixtures                                              $11,400,000


      9             JACOB KINGSTON                                  07/29/13 .Line 2b -Agri-biodiesel mixtures                                          $25,800,000



     10             JACOB KINGSTON                                  08/13/13 Line 2a - Biodiesel mixtures                                              $16,200,000




                                                                                                          10
             Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 11 of 26




                                                  ..   ..   '•'   .,., ..   ,

                                                                                          Amount
l     ....
                                              r
                                                                                          .  ..
                                                                                                 of    .   .

                        fil~fen'ciant ··
                                                                                                  -~




    Cburlt, " ·. ·                                .··"Date·"                              , Js:redit·
             .,   ,•                                                                        ciaimed

      11          JACOB KINGSTON                  09/05/13 Line 2a - Biodiesel mixtures   $35,008,4~7




      12          JACOB KINGSTON                  09/30/13 Line 2a - Biodiesel mixtures   $33,465,236



      13          JACOB KINGSTON                  10/20/13 Line 2a- Biodiesel mixtures    $33,581,899



      14          JACOB KINGSTON                  11117/13 Line 2a - Biodi~sel mixtures   $38,078,529


                  All in violation of Title 26, United States Code, Section 7206(2).

                                                       Counts 15 thr~ 17
                                                      (Money Laundering)
                                                  is. u.s.c. § 1956(a)(1)(B)(i)
                  20.    Paragniphs 1through17 are incorporated by reference and re-alleged as

      though fully set forth herein.

                                           $11.2 Million Loan to Borrower X
                                                                  '                  .
                  21.    In June 2013, Defendants JACOB ORTELL KINGSTON and LEV

     ASLAN DERMEN, a/k/a Levon Termendzhyan, used proceeds of the Mail Fraud

      Scheme to make an $11.2 million loan to Borrower X, a California b~sinessman, as

     follows:

                         a.      On or about June 10, 2013, Defendant JACOB ORTELL

     K.INGSTON caused funds representing fraud proceeds, that is, & U.S. Treasury check in



                                                                                11
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 12 of 26




the amount of $11,700,000, to be deposited into Washakie account #4874;

              b.   . On or about June   17~   2013, Defendant JACOB ORTELL

KINGSTON caused funds representing fraud proceeds, that is, a U.S. Treasury check in

the amount of $11,400,000, to be deposited into Washakie account #4874;

              c.    On or about June 21, 2013, Defendants JACOB ORTELL

· KINGSTON and ~EV ASLAN DERMEN, a/k/a Lev~n Termendzhyan, caused a wire

transfer in the anwunt of $11,226,211 to be sent from Washakie account #4874 to a third

party account in Florida for the purpose of making a loan to Borrower X of that amount;

             d.     On or about February 4, 2015, Defendant LEV ASLAN DERMEN,

a/k/a Levon Termendzhyan, executed, and caused Borrower X to execute, a promissory .
                                                              '                     .
note for $12,000,000 to document the loan to Borrower X, which made the loan payable

_to SBK Holdings USA, Inc. instead offo Washakie, the source of the loan. Borrower X

made principal and interest payments on this loan to accounts controlled or directed by

Defen4ant DERMEN; and

             e.     As a result of the foregoing, Defendants JACOB ORTELL

~GSTON and LEV ASLAN D:~RMEN, a(k/a Levon Terme4dzhyan, disguised the.

criminally derived proceeds fraudulently obtained from the United States.as payments

related to a loan payable to SBK Holdings USA, Inc.




                                              12
      Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 13 of 26




                                    Statutory Allegations

         22.    On or about the dates set forth. in the table below, in the Centra;l Division of

. the District of U:tah and elsewhere,

                           . JACOB ORTELL KINGSTON and
                                 LEV ASLAN DERMEN,
                               .a/k/a Levon Termendzhyan,

 defendants herein, did knowingly a~d willfully conduct and attempt to conduct financial

 transactions affecting interstate commerce, that is, causing the making of principal and

 interest payµients on the $11,226,211 loan made to Borrower X, which transactions

 involved the proceeds of spe'cified unlawful activity, that is, the proceeds of the Mail

Fraud Scheme, in violation of Title 18, United States Code, s·ection 1341,,knowing that

the transactions were. designed in whole or in part to conceal and disguise the nature,

 location, source, ownership, and control of the proceeds of said specified unlawful

activity, and that while conducting or atten;ipting to c~nduct such transactlons, lmew that

. the property involved in the transactions represented the proceeds of some form of

unlawful activity, with each of the following financial transactions constituting a separate

count:
                                                                                            '   ,~.'




                                              $210,000 wire" transfer for the benefit of SBK ·
         JACOB KINGSTON
 15                              02120115     Holdings USA; Inc., representing an interest'
           LEVDERMEN
                                                  · payment ori Borrower X's loan

                                              $70,000 wire transfer for the benefit of SBK ·
       . JACOB KINGSTON .
 16                       03116115            Holdings USA, Inc., representing an interest
           LEVDERMEN
                                                    payment on Borrower X's loan

                                              13
         Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 14 of 26




                                                                                          ..
                                                                          ..
                                                                  ·· ..
                                                                                                            '.
                                ;                           ·'                                 ''


. ·d6Wii;,.
... .                ··.... J)~f~ndants. · ·
                                                .•
                                                        ])ate.,
                                                                          ,'

                                                                               ·'
                                                                                    ·'

                                                                                         Fmili0mr'Fians}l¢ti011 ··
                                                                     $70,000 wire transfer for the benefit of SBK
               JACOB KINGSTON
    17                                                 4/15/15       Holdings  USA, Inc.; representing ·an interest
                 LEV DER.MEN.                                             ,                         '

                                                                            payment on Borrower X's loan
                                                                                          .                      '

         All in vio.lation of Title 18, United States Code, Sections 1956(a)(l)(B)(i) and 2.

                                                           Counts 18 and 19 .
                                                         (Money Laundering)
                                                     .18 U.S.C. § 1956(a)(l)(B)(i)

               23.        Paragraphs 1 throug~ 17 are incorporated by re~erence and re-alleged .as
          ''
   though fully set forth herein.

                               Purchase of Real Property at 2072 East Creek Road

               24.       .In August2013, Defendants JACOB ORTELL KINGSTON, ISAIAH

   ELDEN KINGSTON, and LEV ASLAN :OERMEN, a/k/a Levon Termendzhyan, used

   proceeds of the Mail Fraud Scheme to purchase the real property at ~072 East Creek

  Road; ·Sandy, Utah 84093, as follows:.

                          a.        On or about April 8, 2013, Defendant JACOB ORTELL

  KINGSTON caused :funds representing fraud proceeds, that is, a U.S;. Treasury check in

  the amount of$8,859,520, to be deposited into Washakie account #4874 at the
                                                                           .
                                                                              Bank of                   '




  Utah; .

                         b.         On or about May 24; 2013, Defendant JACOB ORTELL

  KINGSTON caused funds representing fraud proceeds, that is, a U.S. Treasury check in

  the amount of$1 l,87.2,884, to be deposited into Washakie account #4874 at the Bank of

  Utah;

                                                                   14
                                        I   .
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 15 of 26




               c.    On.or about May 28, 2013, Defendant JACOB. ORTELL

KINGSTON caused $15 million to be transferred from Washakie account #4874 to .

· Merrill Lynch account #2117;

               d.   · On or about June~' 2013, Defendant JACOB ORTELL KINGSTON

issued and signed a $3 million check payable to NoUEnerg1 Group from loan account

#1352 at Merrill Lynch, which account was secured·by account #4821 at Merrill Lynch;

             · e.    . On or about June 7, 2013, Defendant JACOB ORTELL KINGSTON

caused $15,000,123 to be transferred from Merrill Lynch #2117 to Defendant JACOB

ORTELL KINGSTON's personal account #4821 at Merrill Lynch;

              f.    . On or about June 10, 2013, Defendant LEV ASLAN DERMEN,

a/k/a Levon Termendzhyan, caused 8: $3 million check.from JACOB ORTELL

KINGSTON's Merrill Lynch aycount #1352_to _be deposited into Noil Energy Group

account #8583 at Bank of America;·

              g.     On or about June 10, 2013, Defendant JACOB ORTELL

KINGSTON caused funds representing fraud proceeds, that is, a .U.S. Treasury check in

'the amount of $11,700,000; to be 4eposited into _W"ashalde ac9qunt #4874;,

            · h.     On or about June 13, 2013, Defendant JACOB ORTELL

KINGSTON caused $10 million to be transferred from Washakie account #487 4 to ·

Defendant JACOB ORTELL KINGSTON's per~onal account #4821 at Merrill Lynch;

              i.     On or about Jun~ 17, 2013, Defendant JACOB ORTELL

KINGSTON caused .funds representing fraud proceeds, that is, a U.S. Treasury check   in
                                           15
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 16 of 26




the amou:11t.of$1 l,400,000, to be deposited into Wash~kie account'#4874;

              j.   . On or about July 3, 2013, Defendant JACOB ORTELL KINGSTON

used $3,024,393 of funds from his personal account #4821 at Merrill Lynch to pay off the

outstanding balance on his loan acc<?unt #1352 at.Merrill Lynch;

              k.    On or about July 29, 2013, Defendant JACOB ORTELL
              '

KINGSTON signed a purchase contract listing "Noil Energy" as the. buyer oftbe real
                                   .                .
p'rqperty at 2072 East Creek.Road, Sandy, Utah·84093;

              1.    On or about August. I, 2013, Defendants JACOB ORTELL

KINGSTON and ISAIAH ELDEN KINGSTON caused Washakie to wire transfer

$50,000 from Washakie account #4874 to Meridian Title Company for the purchase of

the real property at 207~ East Creek Road, Sandy, Utah 84093;

              m.    On or about August 2, 2013, Defendants JACOB ORTELL

KINGSTON ·and ISAIAH ELDEN KINGSTON caused Washalde to wire transfer

$675,034 from Washakie account #4874 to,Meridian Title Company for the purchase of

the real property at 2072 East Creek Road, Sandy, Utah 84093; and

              n.   ·On or about August 5, 2013, Defendants JACOB ORTELL

KINGSTON and LEV ASLAN DERMAN, a/lda Levon Termendzhyan, caused

$3,160,000 to be wire transferred from Noil Energy Group account #858.3 to Meridian

Title Company for the purchase of the real property at 2072 East Creek Road, Sandy,

Utah 84093.




                                          16
                 Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 17 of 26




                                                                       Statutory Allegations

                      25.        On or about the following dates, in the Central Division of the District of

           Utah and elsewhere, defendants set forth 1n the table below, did knowingly and willfully

          . conduct and attempt to conduct fin~ncial transactions affecting interstate commerce, that ·

           is, causing funds td be wire transferred in connection with t)J.e purchase of the. real

           property at 2072 East Creek Road, Sandy, Utah 84093, whieh transactions involved the

           proceeds of specified unlawful activity, that is, the proq~eds of the Mail Fraud Scheme, in

           violation of Title 18, United States Code,                                    S~ction     1341, knowing that the transactions

           were designed in whole or in part to conceal and ~is guise the nature, location, source,

           ownership; and control ofthe·proceeds of said specified unlawful activity, and that while

           con~uctin:g       or attempting to conduct such transactions, knew that the property involved in

          .the transactions represented the proceeds of some form of unlawful activity, with each of .

           the following financial transactions constituting a separate count:
                                                  ..... '.. '   '.·:   Ji_:-.~-:~·   . :: .

        ::@6.~#t :. ,;:'.;:,.·:·:.h~f.~naarii'·: . · ·, "· .· :··B.~te ·;
                                                                                               · $675,034 wire transfer from Washakie to
                      JACOB KINGSTON                                                           Meridian Title Company in connection with
           18                         08102113
                      ISAIAH KINGSTON                                                         the pur<?hase of the real property at 2072 'East
                                                                                                                Creek Road·
                                                                                               $3,160,000 wire transfer from Noil Energy
                      JACOB KINGSTON. .                                                           Group to Meridian Title Company in
         . 19                           08105113
                        LEVDERMEN·                                                              connection with the purchase of the real
                                                                                                   property at 2072 East Creek Road
                      .                                                                                              .
                     All in vi9lation of Title 18, United States Code, Sections 1956(a)(l)(B)(i) and 2. ·



'   '
                                                                                              17'
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 18 of 26




                                           Count20
                                      (Money Laundering)
                                        18 u.s.c. § 1957

        The Grand Jury fu,rther charges:

        26;       Paragraphs 1·thr01:1gh 17 are incorp.orated by reference and re-alleged as

th9ugh fully set forth herein.

                               Purchase of 2010 Bugatti Veyron

        27.       In August 2013, Defendants JACOB ORTELL KINGSTON and ISAIAH

ELDEN ~INGSTON used proceeds of the Mail Fraud Scheme to purchase a 2010

Bugatti·Veyron as follows:

              . · a.    On or about March 27, 2013, Defendant JACOB ORTELL

KINGSTON caused funds representing fraud proceeds, that is,         CI: U.S.   Treasury check in

the amount of $20,283,659, to be deposited into Washakie account #4874 at the Bank of

Utah;

                 b.     On or about March 27,.2013, Defendant JACOB ORTELL.

KINGSTON caused funds representing fraud proceeds, that is, a U.S. Treasury check fo

the amount of$4,406,041, to be deposited into Washakie account #4874;

                 c.    . On or about April 8, 2013, Defendant JACOB ORTELL

KINGSTON caused funds repres~nting fraud proceeds, that is, a U.S. Treasury check in

the amount of $8,859,520, to be deposited into Washakie account #4874;

                 d.     On or ab.out April 15, 2013, $ lO million was transferred from

Washakie account #4874 to United Fuel Supply account #3850 at the Bank of Utah;


                                                18
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 19 of 26




                     e.     On or aboutApril 15, 2013, Defendant ISAIAH ELDEN .

KINGSTON caused the transfer of $10 million from United Fuel Supply account #3 850

to Merrill Lynch account #4805;
                                            .                                       .
                     f.    . On or about July 23, 2013, $9,651,443 was transferred from Merrill

Lynch account #4805 to United Fuel Supply account #3850;

                     g.     On or about July 25, 2013, $280,509 was transferred from Merrill

Lynch account #4805 to Unit({d Fuel Supply account #3850;             :

                     h.   · On or about July 29, 2013, Defendant ISAIAH ELDEN KiNGSTON

caused $100,000 to be wire transferred from United Fuel Supply account #3850 to Car

Company A; and

                     i.     On or about August 5, 2013, Defendant ISAIAH ELDEN

KINGSTON caused $1,720,000 to be wire transferred from United Fuel Supply account

#3850 to Car Company A.

                                        Statutory Allegations

       28.           On or about August 5, 2013, in the Central Division of the District of Utah

and elsewhere~

                                JACPB ORTELL KINGSTON and
                                  ISAIAH ELDEN KINGSTON,

defendants h({rein, did knowingly engage, and did aid, 8;bet; counsel, command, induce,

procure, ahd cause the engaging.in a monetary transaction by, through, or to a :financial
             '   .
institution, affecting interstate commerce, in criminally derived properfy of a value

greater than $10,000, such transaction involving the wire transfer of $1,720,000 from.

                                                  19
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 20 of 26




United Fuel Supply account #3850 at the Bank of Utah to Car Company A, in connection

with the purchase of a2010 Bugatti Veyron automobi~e, such property having been

derived from a specified unlawful activity, that is, the p~oceeds oft~e Mail Fraud

Scherp.e, in violation of Title 18, United States Code, Section 1341. ·

       All in violation of Title 18, United States Code, Sections 1957 and 2.

                                   Counts 21.thru 25
                                  (Money Laundering)
                                    18 u.s.c. § 1957 .

       29.    Paragraphs 1 through 17 are incorporated by reference and re-alleged as

though fully set forth herein.·

             Laundering of Proceeds thr(mgh Related Company Accounts

       30.    In December 2013, Defendant~ JACOB KINGS~ON and ISAIAH

KINGSTON transferred $6,208,906.72 of proceeds of the Mail Fraud Scheme to Related

Company 1. The Mail Fraud Scheme proceeds were cycled through the bank accounts of

related companies and $4,500,000 was returned to Washakie as follows:.

              a.     On or about October 20, 2013, Defendant JACOB I(INGSTON filed

and· caused to be filed a false Form 8849 claiming the biodiesel mixture tax credit in the

am.aunt of $33,581,899.

              b.     On or about November i2, 2013~ Defendant JACOB KINGSTON

caused funds representing proce~ds of the Mail Fraud Scheme, that is, a U.S. Treasury -.
                                                       .
checldn the amount of $33,581,899, to be deposited into w:ashakie account #4874 at the

Bank of Utah. ·


                                            20
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 21 of 26




                 c.    On Ol'. about November 17, 2913, Defendant JACOB KINGSTON

 filed and caused to be filed a false Form 8849 claiming the biodiesel mixture tax credit in

 the amount of $38,078,529.

                 d.    On ~r aboutNovember·l8,.2013, Defendant ISAIAH KINGSTON

. signed nine checks, totaling $6,208,906.72, made payable to Related Company 1 and

 drawn on Washakie account #4874 at the Bank of Utah.

                 e.    On or aboutNovember 20, 2013, one of the checks described above·

 in (d), signed by ISAIAH KINGSTON, in the amount of $563,121.5?, drawn on

 Washakie account #4874, was deposited into.Related Company 1 account #5323 at the

 Bank of Utah.

                 f.    On or about November 25, 2013, three of the checks described

 above in (d), signed by ISAIAH KINGSTON, totaling $1,480,645.52, drawn ori

 Washakie account #4874, were deposited into Related Company 1 account #5323 a~ the

 Bank of Utah. ·

                 g..   On or about November 29, 2013,' $802,776.27 was. transferred, by

·two checks, from Related Company 1 account #5323 at the Bank of Utah to Related

Company 6 account #6282 at the Ban1c of Utah.

                 h.    On or about December 2, 2013, Defendant JACOB KINGSTON

caused funds representing proceeds of the Mail Fraud Scheme, that is, a U.S .. Treasury

check in the amount of $38,078,529, to be deposited into Wa$hakie account #4874 at the

Ban1c of Utah.


                                             21
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 22 of 26




              i.     On or about December 2, 2013, five of the nine checks described

above in (d) signed by ISAIAH KINGSTON totaling $4,165,139.65, drawn on Washakie

account #4874 at the Bank of Utah, were deposited into Related Company 1 account

#5323 at the Bank of Utah.

              j.    ·On or about December 9, 2013, $3~909,202.72 was transferred, by

check, from Related Company 1 account #5323 at the Bank of Utah to Related 'Company· ·

2 account #1212 at the Bank of Utah.

              k..    On or about December 9~ 2013, $3,891,773.79 ·was transferred~ by

check, from Related Company 2 account #1212 at the'Bank of Utah to Related Company

3 account #4777 at the Bank of Utah.

              1.     On or about December 9, 2013, $802,776.27 was transferred, by

check, from Related Company 6 account #6282 at the Bank of Utah to Related Company·

3 account #4 777 at the bank of Utah.

             m.      On or about December 10, 2013, $4,500,509.23 was transferred, by

wire, from Related Company 3 account #4 777 at the Bank of Utah. to Related Company 4

account #1541 at the Nevada State Bank.

             n.     · On or about December 10, 2013, $4,500,000 was transferred, by
    '                             '     '

check, from Related Company 4 account #1541 at the Nevada State Bank to Washakie

account #4874 at the Bank of Utah.

             o.     In or about December 2013, the $4,500,000 deposit tQ Washakie

account #4874 from Related Company 4 account #1541 was recorded on the books of


                                            22
        Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 23 of 26




 Washakie as funds received from Related Company 5.
                                                       '     .
                                         Statu~ory Allegations


               31.   On or about the date set forth below, in the Central Division of the D~strict

 of Utah and elsewhere,

                                      JACOB KINGSTON and
                                       ISAIAH KINGSTON,

 defendants herein, did lmowinfSlY engage; and did aid, abet'. counsel,- command, in~uce,

' procure, and cause the engaging in the following monetary transactions by, through,' and

 to a financLal institution:, affecting interstate commerce, in criminally· derived property of

 a value greater than $10,000, such transaction involving the following transfers,         ·

 withdrawals, and deposits of funds, such property having been derived ·from a specified

 unlawful activity, that is, the proceeds of the Mail Fraud Scheme, in violation of Title 18,

. United States Code, Section 1341, each such monetary transaction constituting a separate

 count of this Indictment:·



  ',,    •··
                                                           $734,629;62 check deposit from
                 JACOB KINGSTON                           Washakie account #4874 to Related
        21                               12102113
                 ISAIAB KINGSTON                         Company 1 account #5323, both at the
                                                                    BankofUtah
                                                           $792,55.8.34 check deposit from
        22       .JACOB KINGSTON                          Washakie account #4874 to Related
                                         12102113
                 ISAIAH KINGSTON                         Company 1 acco'unt #5323, both at the
                                                                 · Bank of Utah
                                                           $834,873.73 check deposit from
    23           JACOB KfNGSTON                           Washakie account #4874 to Related
                                         12102113
                 ISAIAH KINGSTON                         Company 1 account #5323, both at the
                                                                    Bank of .Utah


                                                    23
        Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 24 of 26




'   :   ·' ,·
                                               ..           . ·:bate :...
                                                                ;,
                                                                     .   .    _:'   ""

. eouht                "· ~ ··Defendant ·; " '                                             M·onetarj Trartsactiotj:
           :. I                  •'   ''   '    I   •   '


                                                                                                       ..             ,.

                                                                                      $845,693.29 check deposit from
        24           JACOB.KINGSTON·                                                 Washaki{:'. account #4874 to Related
                                     12/02/13
                     ISAIAH KINGSTON                                                Company 1 account #5323, both at the
                                                                                                  Bank of Utah ·
                                                                                      $957,384.67 check deposit from
        25           JACOB KINGSTON                                                  Washakie account #4874 to Related
                                    12/02/13
                    ISAIAH KINGSTON                                                 Company 1 account #53.23, both at the
                                                                                                  BankofUtah

                  All in violation of Title 18, United States Code, Sections 1957 and 2.




                                                                             24
   Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 25 of 26




                    NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 21 U.S.C. § 982(a)(l), upon conviction of.any offens~ in violation of

18 U.S.C. §§ 1956 and 1957, Defendants JACOB ORTELL KINGSTON, ISAIAH

ELDEN KINGSTON, and LEV ASLAN DERIVIBN, a/Ida Levon Termendzhyan, shall

forfeit to the United States of America any property, real or personal, involved in such
                                .                            .
violations, and any property traceable to such property: The property tn be forfeited

includes, but is not limi~ed to, the following:

       1. Real property located at 2072 East Creek Road, Sandy, Utah 84093;

       2. 2010 Bugatti Veyton with a Vehicle Identification Number ("VIN")
          VF9SC2C23AM795205;

       3.   All money o'r other property that was the subject of each transaction;
            transportation, transmission, or.transfer in violation of 18 u.s.c. §§ 1956 and
            1957, including the following:                                     ··

               a. The ou~standing balance of the loan owed by Borrower X to SBK
                 · Holdings USA, Inc.;                           ·

               b. Any and all interest payments made or ·owed by Borrower X;

               c. · Any ·and all principal payments made or owed by Borrower X;

       4. · All commissions, fees, and other property constituting proceeds obtained by
           the defendant as aresult of those violations;

       5, All property use<;]. in any manner or part to commit or to facilitate the
          comniission of those violations; and

      6. A money judgement equal to the value of all property involved in the money
         laun4ering arid not available for forfeiture for one or more of the reasons listed
         in 21 U.S.C. § 853(p) as a result of any act or om~ssion of the defendant(s).




                                             25
    Case 2:18-cr-00365-JNP-BCW Document 95 Filed 11/20/18 Page 26 of 26




                                   SUBSTITUTE ASSETS

        If any of the property described above, as a resuit of any act or omission the

 defendant(s):

        a. cannot be located upon the exercise of due diligence;

        b. has been transferred or sold to; or deposited with, a third party;

        c. has been placed beyond the jurisdiction of the court;.

        d. has been substantially diminished in value; or .

        e. has been commingled with other property which canriot be divided without
           difficulty,

 the United States of America shall be entitled to forfeiture of substitute property pursuant

 to 21 U.S.C. § 853(p) and 18 U.S.C. § 982(b).

                                             A TRUE BILL:



                                             .FOREP RSON OF THE GRAND JURY

 APPROVED:·

 JOHN W. HUBER
 United States Attorney·



. RICHARD M. ROL WING
  Special Assistant United States Att   ey




                                              26
